SUMMARY ORDER
Plaintiff-appellant Allan D. Curran appeals pro se from a District Court judgment dismissing his complaint with prejudice. Curran alleges that defendants discriminated against him on the basis of sex by using sex-neutral mortality tables to calculate his retirement benefits. As relief, he asks this Court to reexamine and reverse two Supreme Court decisions validating the use of gender-neutral mortality tables. See City of Los Angeles, Dep’t of Water and Power v. Manhart, 435 U.S. 702, 98 S.Ct. 1370, 55 L.Ed.2d 657 (1978) and Arizona Governing Comm. for Tax Deferred Annuity and Deferred Compensation Plans v. Norris, 463 U.S. 1073, 103 S.Ct. 3492, 77 L.Ed.2d 1236 (1983). We assume the parties’ familiarity with the facts and the procedural history of the case.
We review a district court’s denial of a motion to dismiss de novo, “accepting as true the material facts alleged in the complaint and drawing all reasonable inferences in plaintiff’s] favor.” Iqbal v. Hasty, 490 F.3d 143, 152 (2d Cir.2007) (internal quotation marks omitted). Reviewing the record and the relevant law, we detect no error in the District Court’s July 26, 2005 Memorandum and Order.
Accordingly, we AFFIRM the judgment of the District Court, substantially for the reasons stated by Judge Batts in her Memorandum and Order of July 26, 2005.